Per Curiam.

It was error to exclude tenant’s proffered testimony with regard to a claimed oral agreement under which he *172was to remain in possession after the written lease expired. Such testimony, if credited, would tend to prove a new and distinct agreement and would not violate the parol evidence rule.
The final order awarding possession for nonpayment of rent and judgment for rent unanimously should be reversed and a new trial ordered, with $30 costs to tenant to abide the event. Final order and judgment, insofar as they dismiss the counterclaim without prejudice, should be affirmed without costs.
Concur — Hart, Brown and Benjamin, JJ.
Final order reversed, etc.